Case 0:20-cv-61113-WPD Document 112 Entered on FLSD Docket 05/13/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA


       CODY BARNETT, et al.,

             Plaintiffs/Petitioners,                              Case No. 0:20-cv-61113-WPD

             v.

       GREGORY TONY,

             Defendant/Respondent.
                                                              /

                              ORDER CERTIFYING SETTLEMENT CLASS
                               AND APPROVING CLASS SETTLEMENT

            THIS CAUSE comes before the Court upon Plaintiff’s Motion for Approval of Class

   Settlement and Certification of Settlement Class (the “Motion”) [DE 103], filed by Plaintiffs Cody

   Barnett, et al., (“Plaintiffs”), seeking an Order granting approval of the proposed class settlement

   (the “Settlement”) and certifying the Class defined in the Settlement The Court has carefully

   considered the Motion, the presentation of the parties at the May 10, 2021 fairness hearing in this

   matter and is otherwise fully advised in the premises. 1

            Upon considering the Motion, the Settlement, the record in this proceeding, the

   requirements of law, and conducting an evaluation of the Settlement for fairness, adequacy, and

   reasonableness the Court finds that: (1) this Court has jurisdiction over the subject matter and

   Parties to this proceeding; (2) the proposed Class meets the requirements of Rule 23 of the Federal

   Rules of Civil Procedure and should be certified; (3) the Settlement is the result of informed, good-

   faith arm’s-length negotiations between the Parties and their capable and experienced counsel and

   is not the result of collusion; (4) the Settlement is fair, adequate, and reasonable, and within the


   1
    Unless defined herein, all defined terms in this Order shall have the respective meanings set forth in the
   Settlement.
Case 0:20-cv-61113-WPD Document 112 Entered on FLSD Docket 05/13/2021 Page 2 of 3




   range of possible final approval under Rule 23, and should be approved; (5) the Notice to the Class

   satisfies Rule 23 and constitutional due process requirements and was reasonably calculated under

   the circumstances to apprise the Class of the Action, preliminary class certification for settlement

   purposes, and the terms of the Settlement; and (6) the Settlement complies with the requirements

   of the Prison Litigation Reform Act, 18 U.S.C. § 3626 et seq. The Court has reviewed each of the

   objections filed in the record, including those filed after deadline set for filing objections. For the

   reasons discussed on the record at the hearing held in this matter on May 10, 2021, the Court

   overrules the objections filed in the record.

          Accordingly, it is ORDERED AND ADJUDGED that:

          1. The Court finds that (i) the Settlement is fair, reasonable, and adequate and within the

               range of possible approval, (ii) the Settlement has been negotiated in good faith at

               arm’s length between experienced attorneys familiar with the legal and factual issues

               in the class action, (iii) the notice of the material terms of the Settlement to the class

               members for their consideration and reaction is warranted, (iv) the proposed Class

               satisfies each of the Rule 23 factors, and (v) the Settlement complies in all respects

               with the requirements of 18 U.S.C. §3626 et seq.

          2. The Motion [DE 103] is GRANTED.

          3. The Settlement Class is hereby certified of all persons who are being, or will be,

               confined in the Broward County Jail at any time while the Agreement remains in

               effect, including any facilities where the Defendant may in the future confine persons.

          4. The Settlement Agreement [DE 103-1] is hereby adopted and incorporated into this

               Order in its entirety by reference herein.

          5.   The Court shall retain jurisdiction over this action for the purpose of enforcing the
Case 0:20-cv-61113-WPD Document 112 Entered on FLSD Docket 05/13/2021 Page 3 of 3




              Settlement Agreement and all other Orders in this action.

          6. The Settlement Agreement shall remain posted in all housing unit dayrooms, kiosks

              and other areas where prisoners are housed during the pendency of this case.

          7. The Clerk is directed to CLOSE this case and DENY as moot any pending motions.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

   13th day of May, 2021.




   Copies furnished to:
   Counsel of Record
